Citation Nr: 1452815	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-23 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for a left ankle disorder.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The Veteran served on active duty from February 1998 to April 2001.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In August 2013, the Veteran withdrew his request for a Board hearing.

The Board remanded the case for further development in December 2013.  That development was completed, and the case has since been returned to the Board for appellate review.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's current left ankle disorder, diagnosed as degenerative joint disease of the left ankle, did not manifest in service or within one year thereafter and is not related to any incident of service, to include a June 1998 left ankle sprain.


CONCLUSION OF LAW

A left ankle disorder was not incurred in active service, and arthritis may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  

	
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

In this case, the RO sent the Veteran notice letters in October 2010 and November 2010 that informed him of the evidence necessary to substantiate the claim for service connection for left ankle.  Those letters also informed him of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the notice letters explained how disability ratings and effective dates are determined, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  These letters were provided prior to the initial adjudication of the Veteran's claim in March 2011.  For these reasons, the Board finds that VA's duty to notify has been met.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, the duty to assist the Veteran has been satisfied. The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file. The Veteran has not otherwise identified any available, outstanding records that are relevant to the claim decided herein. 

In compliance with the Board's December 2013 remand instructions, the Appeals Management Center (AMC) obtained additional service treatment records, including record of sin-service knee surgery.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board had noted in the December 2013 remand that a service discharge examination or medical history was associated with the claims file.  The Board notes, however, that the electronic claims file includes a report of contact with the Veteran in August 2013 that documented the Veteran as stating that he did not have a service exit examination because he elected not to have one.  Thus, it appears that all available service treatment records have been obtained.

The AMC also obtained additional VA treatment records in compliance with the Board's December 2013 remand instructions.  Id.  The AMC had further requested that the Veteran identify the treatment provider referenced at the July 2012 VA examination, who had treated him after injuring his left calf area in 2005 and took x-rays said by history to include an incidental finding of an old ankle injury that did not heal properly.  In December 2013, the AMC sent a letter to the Veteran requesting that he identify the treatment provider so it could seek to obtain the records, but the Veteran did not reply to the letter.  Thus, the AMC's actions were in sufficient compliance with the Board's remand instructions.  Id.  Without the Veteran's cooperation in development of this aspect of his claim, no further assistance in obtaining these records was feasible.  

In addition, the Veteran was afforded a VA examination in July 2012 in connection with his current claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it should ensure that the examination or opinion is adequate.  There is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  Examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo, 26 Vet. App. at 105. 

The July 2012 VA examiner reviewed the claims file, performed a physical examination, and considered the Veteran's own reported history.   Since the time of the examination, no further relevant in support of the Veterans claim has been received; therefore, a reexamination or addendum opinion is not necessary.  The VA examiner's opinion was well-explained and based on an accurate history and review of the claims file.  Therefore, the opinion is afforded a high probative value and weight and is sufficient to meet VA's duty to assist in providing an examination and opinion. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.


Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be competent evidence of current disability; competent evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

With certain chronic disease, to include arthritis, shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  Further, such chronic disabilities, to include arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101(3), 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

Further, for such disabilities as are listed as chronic, service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

      
Law and Analysis

A service treatment record dated in June 1998 indicates that the Veteran was seen for left ankle pain of three days' duration.  He reported that he had stepped on the edge of the curb while running and twisted his ankle.  He denied taking any medications for his ankle.  On physical examination, there was no swelling, no discoloration, and no tenderness to palpation on the ankle.  There was full range of motion, and gait and weight bearing were within normal limits.  The assessment was an ankle sprain.  The Veteran was placed on a profile for three days, with no running, or jumping, and marching at his own pace.

The service treatment records do not contain any other complaints, treatment, or diagnosis of a left ankle disorder.  Service treatment records show that the Veteran underwent right knee surgery toward the end of his period of active service.  As discussed above, the Veteran has indicated that he elected not to undergo a separation examination.  
 
The July 2012 VA examiner observed that the Veteran sprained his left ankle while on active duty in June 1998.  It was noted that the Veteran had been running, stepped on the edge of a curb, and twisted his ankle.  He finished the run, but had swelling and bruising.  He was diagnosed with a sprain, given Motrin, and put on light duty.  The ankle healed well.  Further, by history, the examiner related that the Veteran had an injury to his left calf area in 2005.  X-rays were obtained, and there was an incidental finding at the time of an abnormality in the left ankle.  The Veteran reported that he was told that a previous fracture had healed incorrectly.  The Veteran stated that he was told that there was nothing they could do about it, and reported that "every now and then" it will pop and lock (quotation in original.).  The Veteran also reported that there was currently no significant pain in the ankle, and he did not report any flare-ups that impacted the function in the ankle.  Based on examination and X-rays, the examiner diagnosed the Veteran as having degenerative joint disease of the ankles bilaterally.

The July 2012 2012 VA examiner noted that the Veteran had a single left ankle sprain early during his active duty service.  He stated that the records did not indicate anything severe or unusual about the sprain, with typical treatment given for a mild strain.  He related that there were no indications of complications following the sprain.  The examiner also commented that the Veteran was about 20 years old at the time and that the sprain as documented would be expected to heal well in a young person without residuals.  The examiner further opined that the Veteran's current imaging results showed some mild degenerative changes bilaterally, which were not unusual for a person of his age and weight and that were not significantly different on one side or the other.  Based on this rationale, the examiner concluded in his report that the Veteran's left ankle disorder was less likely than not (less than 50 percent probability) incurred in or caused by his military service.

At VA treatment in January 2013, the Veteran complained of pain in the left ankle and heel, with pain worse when he first wakes up for the past 4 to 5 months.  He denied joint swelling or erythema/warmth, denied muscular pain, and denied problems with range of motion.  Diagnoses included plantar fasciitis and degenerative joint disease.  It was noted that the Veteran would benefit from weight loss, and it was recommended that he take Tylenol as needed.

As noted, on remand in December 2013, the AOJ requested the Veteran identify the treatment provider referenced at the Veteran's July 2012 VA examination, who by history treated the Veteran after injuring his left calf area in 2005 and took x-rays said by history to include an incidental finding for his left ankle of an old ankle injury that did not heal properly.  In December 2013, the AOJ sent a letter to the Veteran requesting that he identify the treatment provider so it could seek to obtain the private records of treatment, but the Veteran did not reply to the letter. See Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The Board finds the opinion of the July 2012 VA examiner to be of a very high probative weight.  The examiner recounted the history provided by the Veteran, reviewed the service treatment records, and examined the Veteran and diagnosed him as having degenerative joint disease of the left and right ankles.  The examiner provided a clear rationale and his reporting of history and facts is consistent with what is reflected in the claims file, including treatment records during service and X-rays taken in January 2012.  He explained that a sprain of the type documented would have been expected to heal well and that the current degenerative arthritis in both ankles was about equal and was not unusual for someone of the Veteran's age and weight.  In light of the above, the opinion is afforded a high probative value and weight.  

The Board finds the Veteran's assertion that his current left ankle disability is related to his June 1998 ankle sprain to be of a lower probative value.  The Veteran is competent to report the claimed in-service injury, and it is corroborated by the service treatment records.  However, he has not described continuity of symptomatology from that time forward, and the VA examiner determined that the in-service sprain as documented was of a type that would be expected to heal well in a person of the Veteran's age at that time.  The examiner reviewed and considered the evidence of record, including the Veteran's statements, and provided a medical opinion with supporting rationale relying on his medical training, knowledge, and expertise.

The Veteran is also competent to report that a doctor related to him in 2005 that X-rays showed a fracture in the left ankle that had not properly healed.  As noted, however, the Veteran did not provide VA sufficient information for VA to seek to obtain the corresponding private treatment records for him.  The Board notes that there is no indication of such a history of fracture or improper healing in VA X-rays of the left ankle taken at the VA examination in June 2012; however, for the right ankle, it is indicated that a "well-corticated calcific ossific density adjacent to the medial malleolus may be related to old avulsion injury."  The lack of current X-ray corroboration of the history provided by the Veteran of an old fracture of the left ankle is evidence that substantially lessens the probative value of the history the Veteran provided as to X-ray findings in 2005, and these were facts before the July 2012 VA examiner in forming his opinions.  

For the reasons discussed above, the Board finds that the preponderance of the evidence shows that the Veteran does not have a current left ankle disorder that began during active service or that is related to any incident of service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d).  Moreover, there is no evidence or contention that he had arthritis of the left ankle within one year after discharge from active service or that the Veteran has experienced symptoms of arthritis since service.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  As the preponderance of the evidence is against the claim, service connection for a left ankle disorder is not warranted, and the benefit of the doubt rule is not for application in resolution of this appeal.  See Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left ankle disorder is denied.



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


